United States Court of Appeals
                     For the First Circuit


No. 18-1478

                         UNITED STATES,

                            Appellee,

                               v.

                    CAREY ACKIES, a/k/a Boyd,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                    Lynch, Selya, and Boudin,
                         Circuit Judges.


     Jonathan I. Edelstein, with whom Edelstein & Grossman was on
brief, for appellant.
     Renée M. Bunker, Assistant United States Attorney, Appellate
Chief, with whom Halsey B. Frank, United States Attorney, was on
brief, for appellee.


                         March 13, 2019
          LYNCH, Circuit Judge.   A jury found Carey Ackies guilty

of two counts of conspiracy to possess and possession with intent

to distribute heroin and cocaine base.      Though Ackies resided in

New York, he distributed the drugs through his network up to Maine,

where many of the key facts take place.     He was sentenced to 230

months' imprisonment.

          His appeal challenges: denials of motions to suppress

two warrants obtained by law enforcement and evidence obtained

from his warrantless arrest, evidence rulings at his trial, and

his sentence.

          In affirming, we reject his arguments that there was

error in the issuance of precise location information warrants

("PLI warrants") by a magistrate judge in Maine on a finding of

probable cause, which allowed monitoring of the locations of

Ackies's two cell phones.    We hold that the PLI warrants were

properly issued under the Stored Communications Act (SCA), 18

U.S.C. §§ 2701 et seq.   Our holding on this issue is like those

of the Seventh and Third Circuits.      United States v. Berkos, 543
F.3d 392, 396-98 (7th Cir. 2008); United States v. Bansal, 663
F.3d 634, 662 (3d Cir. 2011).

          We reject the argument that the cell phones were tracking

devices under 18 U.S.C. § 3117, and that the PLI warrants violated

Rule 41(b) of the Federal Rules of Criminal Procedure.      We also

hold, in accord with our decision in United States v. Levin, 874


                                - 2 -
F.3d 316 (1st Cir. 2017), and the views of four other circuits,

that the good-faith exception to suppression could apply in any

event.     We also approve the use of rebuttal testimony from a

Pretrial Services Officer to impeach a witness.

                                     I.

            To set up the background for the legal issues, we

summarize the investigation and procedural history briefly in this

section.    Additional facts and statutory background are provided

later where necessary.     Law enforcement began investigating Ackies

in the fall of 2015, beginning with information from a cooperating

witness who became a cooperating defendant ("CD1") concerning his

drug trafficking with a man he knew then as "Boyd" (determined at

trial to be Ackies).     In January 2016, the government applied for

and received PLI warrants from a magistrate judge in Maine pursuant

to a provision of the SCA, 18 U.S.C. § 2703, and Fed. R. Crim. P.

41 ("Rule 41") for two cell phones, Target Telephone 1 ("TT1") and

Target   Telephone   2   ("TT2").      This   led   to   other   confirming

information.    Ackies was arrested in January 2016 and charged in

February 2016 with violations of 21 U.S.C. §§ 846 and 841(a)(1),

conspiracy to possess and possession with intent to distribute

heroin and cocaine base.

A.   Suppression Motions after the Investigation and Arrest

            Ackies filed six pretrial motions in March 2017, in part

to suppress evidence obtained from the issuance of the two PLI


                                    - 3 -
warrants and pursuant to his warrantless arrest.          He alleged that

both warrants were void and that one lacked probable cause.

            At a two-day evidentiary hearing, the court credited the

testimony   of   Maine   State   Police    Sergeant   Thomas   Pappas,   who

testified that in the fall of 2015, he received information from

CD1 (then under indictment for drug trafficking offenses), that

CD1 had been dealing and transporting cocaine base, oxycodone, and

heroin obtained from a source CD1 knew as "Boyd" in New York City.

CD1 provided a cell phone number (TT1) that belonged to "Boyd,"

and identified "Boyd's" vehicles.          CD1 told Pappas that he had

exchanged drugs for cash at a bus terminal in Portland, Maine and

had met "Boyd" on several occasions.

            Pappas then obtained a warrant for TT1 under 18 U.S.C.

§ 2703(c)(1)(A) and Rule 41 based on his affidavit recounting this

information.     The January 15, 2016, PLI warrant directed AT&T to

provide "specific latitude and longitude or other precise location

information" for TT1 for thirty days; AT&T did so.        The information

showed that TT1 was in a building on 154th Street in Jamaica, New

York on January 17 and 18, 2016.1           Also on January 18, Pappas

intercepted incoming calls and text messages on CD1's phone from


     1    At the evidentiary hearing, Schamia Taylor -- Ackies's
former romantic partner -- testified that she was living in the
154th Street apartment but Ackies was not, and that she had told
officers that Ackies did not live there. Ackies testified that
he had told officers he had no authority to consent to a search of
that apartment.


                                   - 4 -
a number that would later be surveilled as TT2.     Pappas recognized

"the same voice of the incoming caller [as on TT1] telling [CD1]

to get ready and that he would be there at 8:00."    Pappas confirmed

that a bus from Boston was due in Portland at 8:00 a.m. and told

CD1 to meet agents there.     CD1 recognized one of bus passengers

as "Mike," a "runner" for and associate of "Boyd's" whom CD1 had

met.   Agents arrested "Mike" (who became Cooperating Defendant 2,

"CD2") and seized about 100 grams of cocaine base and forty grams

of heroin from him.

           CD2 then cooperated with Pappas, including by providing

information about "Boyd's" residence and vehicles.      After Pappas

passed this information to Drug Enforcement Administration (DEA)

agents in New York, the agents established surveillance near 107-

41 154th Street and identified Ackies, a potential suspect (though

they did not see Ackies enter or leave this address).        The DEA

agents sent a booking photograph of Ackies to Pappas, and he showed

the picture to CD1 and CD2.   CD2 identified Ackies, the individual

in the photo, as CD2's source for the heroin and cocaine base.

CD1 "said that picture looked meaner than . . . Boyd in person"

but did not say that the picture was not of the person he knew as

"Boyd."

           On January 19, 2016, Pappas and other agents conducted

surveillance at 107-41 154th Street.     Pappas observed a Nissan




                               - 5 -
Quest van that was registered to "Tyree Ackies."      CD2 had told

Pappas that Ackies owned a Nissan Quest.

           On January 20, 2016, DEA Task Force Officer Brian Nappi

obtained a PLI warrant for TT2 under SCA § 2703(c)(1)(A) and Rule

41.   Nappi's application stated that CD1 had notified "Boyd" on

January 19 that CD1 would be driving to New York the next day.

The precise location information obtained for TT2 placed TT2's

location in the same area as the 154th Street location where TT1

had been located earlier.   Precise location information from the

evening of January 20 showed TT2 "moving down Liberty Avenue," and

government agents followed its location to a parking lot, observed

the Nissan Quest van, and arrested Ackies.   Ackies was questioned

after his arrest and, according to Pappas, stated that he lived at

107-41 154th Street, Jamaica, New York with Taylor, their children,

and his nephew.

B.    Denial of Motions to Suppress

           In an order issued on July 26, 2017, the district court

denied the three now-appealed motions to suppress, finding:

      (1) There was adequate probable cause for the PLI warrant
      for TT1, even though "the bulk of the information supporting
      probable cause came from an informant, CD1, who had at times
      misled the Government," and even without probable cause, the
      good-faith exception to the exclusionary rule discussed in
      United States v. Leon, 468 U.S. 897, 899 (1984), would apply,
      United States v. Ackies, No. 2:16-CR-20-GZS, 2017 WL 3184178,
      at *7-*8 (D. Me. July 26, 2017);

      (2) The two PLI warrants were properly issued under 18 U.S.C.
      § 2703 rather than the "tracking device" provision at § 3117,


                               - 6 -
     and assuming arguendo a violation of Rule 41(b)'s geographic
     limitations had occurred, the good-faith exception applied,
     id. at *8-*14;

     (3) Ackies's warrantless arrest was supported by probable
     cause, id. at *14.

The case proceeded to trial, and conviction.

C.   Trial

             Trial began on November 27, 2017, and lasted four days.

Much of the testimony was similar to that at the suppression

hearings, though the prosecution expanded on several aspects,

including explaining the role of Ackies's nephew (Christopher

Sampson)     and   an   unnamed   "fat     guy"   involved   in   the   drug

distribution.      In short, the prosecution presented a case that:

"Boyd" was Ackies and Ackies was a speaker on recorded phone calls

with CD1 and was the person who had met and directed CD1, CD2, and

others in drug trafficking and distribution; and Ackies lived at

the 154th Street apartment where surveillance had led to his

arrest.    At trial, both CD1 and CD2 testified and identified Ackies

in court and both identified a voice on the calls as belonging to

Ackies.2

             The defense argued that Ackies was not "Boyd" and so was

not the person on TT1 communicating with CD1, nor the person who

had met and directed CD1 and CD2, and that he did not live at the



     2    Both CD1 and CD2 testified pursuant to cooperation and
plea agreements with the government.


                                   - 7 -
154th Street apartment.            Schamia Taylor and Celia Lopez, the

mother of one of Ackies's children, testified on his behalf.

Taylor testified, as at the suppression hearing, that she was

living in the 154th Street apartment but Ackies was not; Lopez

testified that she had a romantic relationship with Ackies, he

lived with her from 2015 to the date of his arrest, and she had

never seen him enter Taylor's residence.

               At trial, the district court allowed the jury to have

transcripts of several recorded calls as demonstrative aids and,

based    on    the    identification    testimony,       allowed   to   stand    the

identification in these transcripts of a speaker as "Ackies."

Ackies objected to the use of his name in the transcripts.                    After

the close of the defense's case, the government was allowed to

provide       rebuttal    testimony     by   a    Pretrial    Services       Officer

regarding statements made by Taylor to him.                  Ackies challenged

this.         The    district   court   allowed    the    testimony     as    proper

rebuttal.       The jury found Ackies guilty as charged on both counts.

D.      Sentencing

               We describe only the facts from sentencing pertinent to

this appeal.         The revised presentence investigation report ("PSR")

stated a Base Offense Level ("BOL") of thirty due to a drug

quantity of 2155.97 kilograms of marijuana equivalency and, among

other enhancements, a four-level "aggravating role" enhancement

pursuant to U.S.S.G. § 3B1.1(a).


                                        - 8 -
            Ackies objected to portions of the PSR, including the

drug quantity calculation and the "aggravating role" enhancement.

The district court determined that the PSR's estimate of drug

quantity    and   its   "aggravating    role"   enhancement   should   be

accepted.    The district court then imposed concurrent sentences

of 230 months' imprisonment on each count, down from the guideline

sentencing range of 292 to 365 months' imprisonment.          This appeal

followed.

                                  II.

A.   Challenge to the Denial of Three Suppression Motions

            In reviewing the denial of a suppression motion, we

assess the district court's factfinding for clear error, and review

legal questions (such as probable cause and reasonable suspicion)

de novo.    See, e.g., United States v. Gates, 709 F.3d 58, 61-62

(1st Cir. 2013).    We "may affirm [the] suppression rulings on any

basis apparent in the record."     United States v. Arnott, 758 F.3d
40, 43 (1st Cir. 2014).3


     3    We do not consider the government's argument that Ackies
lacks what it terms "standing" to challenge the PLI warrant for
TT1 (because he denied ownership of the phone and so lacked a
reasonable expectation of privacy in its location); the government
concedes that it did not raise this argument to the district court.
See, e.g., United States v. Almonte-Báez, 857 F.3d 27, 33 n.5 (1st
Cir. 2017) ("If any principle is settled in this circuit, it is
that, absent the most extraordinary circumstances, legal theories
not raised squarely in the lower court cannot be broached for the
first   time   on   appeal."   (quoting   Teamsters,    Chauffeurs,
Warehousemen & Helpers Union v. Superline Transp. Co., 953 F.2d
17, 21 (1st Cir. 1992))).


                                 - 9 -
      1.    Issuance of the PLI Warrants

            Ackies argues that the PLI warrants for TT1 and TT2 were

"jurisdictionally void on two grounds": that a cell phone used to

track a person's movements is a "tracking device" under 18 U.S.C.

§ 3117 (the section addressing the issuance of warrants and orders

for   the   installations     of   mobile    tracking     devices),   and   that

geographic, jurisdictional limitations in Rule 41(b) barred the

Maine magistrate judge from issuing the PLI warrants for phones

located outside Maine.        He also argues that the warrant for TT1

was not supported by probable cause.           These arguments fail.

            a.    Applicability of the Stored Communications Act

            The   two   PLI   warrants      here   were   issued   pursuant   to

provisions in the SCA, specifically 18 U.S.C. §§ 2703(a) and

2703(c)(1)(A), and Rule 41.        Ackies argues that this was improper

under Carpenter v. United States, 138 S. Ct. 2206 (2018).                     He

incorrectly reads Carpenter and argues it holds that "a cell phone

constitutes a 'tracking device' . . . when it is used to obtain

precise location information regarding a suspect."             So, he argues,

such a warrant must be issued under 18 U.S.C. § 3117 ("Mobile

tracking devices") to be valid.

            In Carpenter, the Supreme Court held that "acquisition

of . . . cell-site records . . . was a search under [the Fourth]

Amendment," Carpenter, 138 S. Ct. at 2223, and that "[w]hether the

Government employs its own surveillance technology . . . or


                                    - 10 -
leverages the technology of a wireless carrier, . . . an individual

maintains a legitimate expectation of privacy in the record of his

physical movements."          Id. at 2217.        The government does not argue

otherwise here.        Carpenter mentions the term "tracking device"

only once -- referring to a traditional GPS tracking device

installed on a vehicle.           Id. at 2215.          Section 3117, concerning

tracking    devices,     is    never     mentioned      in    the   opinion.        See

generally id.     The Supreme Court's general analogy of historical

"cell phone location information" to "GPS monitoring" is not a

holding    that   a    cell    phone    is    a   "tracking     device"     under   an

unmentioned statute.          Id. at 2215-16.4

            Further,     Ackies    is    wrong     in   attacking     the    district

court's determination regarding warrants by citing to Carpenter's

statement that "an order issued under § 2703(d) of the Act is not

a   permissible       mechanism    for       accessing       historical     cell-site

records."    Id. at 2221 (emphasis added).                    Section 2703 treats

warrants and orders differently.             See 18 U.S.C. § 2703.          Here, the

warrants were issued under § 2703.



     4    Section 3117 allows a court to "authorize the use of
that [tracking] device within the jurisdiction of the court, and
outside that jurisdiction if the device is installed in that
jurisdiction."   18 U.S.C. § 3117(a).     Section 2703 requires a
court seeking information from a "provider of electronic
communication service or remote computing service" to "obtain[] a
warrant issued using the procedures described in the Federal Rules
of Criminal Procedure . . . by a court of competent jurisdiction."
Id. § 2703(c)(1).


                                        - 11 -
            Apart from Carpenter, Ackies attempts to argue from the

definition of a "tracking device" in § 3117, which provides:

            (a) In General. - If a court is empowered to
            issue a warrant or other order for the
            installation of a mobile tracking device, such
            order may authorize the use of that device
            within the jurisdiction of the court, and
            outside that jurisdiction if the device is
            installed in that jurisdiction.

            (b) Definition. - As used in this section,
            the term "tracking device" means an electronic
            or mechanical device which permits the
            tracking of the movement of a person or
            object.

18 U.S.C. § 3117.          Ackies argues that a cell phone used for

obtaining   precise   location      information    is   "an   electronic   or

mechanical device which permits the tracking of the movement of a

person or object" under § 3117.5        Id. § 3117(b).

            But under the text of § 3117, a cell phone used for

obtaining precise location information does not fit within the

definition of a "tracking device."           Section 3117(a) refers to the

"installation   of    a    mobile   tracking    device."      Id.   § 3117(a)

(emphasis added).         By their plain meanings, "installation" and



     5    Ackies also argues that software was involved in the
execution of the PLI warrants, and since software "must be
installed . . . , a reference to 'installation' does not limit the
reach of Section 3117 to hardware."     This argument ignores the
term "device" in the definition; software is not a "device" under
its plain meaning.       See Webster's Third New International
Dictionary 618 (1993) (defining "device," in one usage, as "a piece
of equipment or a mechanism designed to serve a special purpose or
perform a special function").


                                    - 12 -
"device" refer to the physical placement of some hardware or

equipment (such as the GPS device installed on a car mentioned in

Carpenter).    See, e.g., In re Application of the U.S. for an Order

for Authorization to obtain Location Data Concerning an AT & T

Cellular    Tel.,   102   F.   Supp.   3d   884,    892   (N.D.   Miss.   2015)

(determining that "the 'installation' language in the Tracking

Device Statute constitutes a real reason for not utilizing that

statute for requests for prospective cell phone location data");

In re Smartphone Geolocation Data Application, 977 F. Supp. 2d
129, 150 (E.D.N.Y. 2013) ("[G]athering geolocation information

about a cellular telephone does not convert the phone into a

'tracking device' for the purpose of [§ 3117].").6                A reading of

§ 3117(b)   which   includes    cell   phones      as   "tracking   device[s]"

ignores the relevant textual context in § 3117(a).7


     6    Some district courts have broadly read "tracking device"
to include a cell phone. See, e.g., In re Application of U.S. for
an Order Authorizing Disclosure of Location Info. of a Specified
Wireless Tel., 849 F. Supp. 2d 526, 537 (D. Md. 2011); In re
Application for Pen Register & Trap/Trace Device with Cell Site
Location Auth., 396 F. Supp. 2d 747, 754 (S.D. Tex. 2005); In re
Application of the U.S. for an Order (1) Authorizing the Use of a
Pen Register & a Trap & Trace Device, 396 F. Supp. 2d 294, 311
(E.D.N.Y. 2005). These cases are not persuasive.
     7    Several circuits have assumed, without holding, that the
SCA properly applies to information gathered about the "real-time
location of [a] mobile device."     United States v. McHenry, 849
F.3d 699, 702 n.2 (8th Cir. 2017); see also United States v. Banks,
884 F.3d 998, 1010 (10th Cir. 2018) (noting that an order under
the SCA "required T-Mobile to disclose . . . real-time [cell-site
location information] and to determine, in real time, the location
of [a] cell phone").         Another circuit has rejected the
determination that cell-site location information "by definition


                                   - 13 -
           Further, as the district court correctly stated, use of

§ 3117 does not work when considering cell phone location data,

because "it could be exceedingly difficult in situations involving

PLI to determine where 'installation' is to occur," and the

government "may be seeking data concerning a cell phone whose

present location is unknown."         Ackies, 2017 WL 3184178, at *11.

           Our     understanding   of    a   "tracking   device"    is   also

supported by Rule 41, addressing searches and seizures, and the

relevant Advisory Committee Notes. 8           Rule 41(e)(2)(c), titled

"Warrant for a Tracking Device," requires in part that such a

warrant "command the officer to: (i) complete any installation

authorized by the warrant within a specified time no longer than

10 days; [and] (ii) perform any installation authorized by the

warrant   during    the   daytime."     Fed.   R.   Crim.   P.   41(e)(2)(c)

(emphasis added). 9       The Advisory Committee Notes for the 2006

Amendments to the Rules state that a "magistrate judge's authority




should be considered information from a tracking device." In re
Application of U.S. for an Order Directing a Provider of Elec.
Commc'n Serv. to Disclose Records to Gov't, 620 F.3d 304, 313 (3d
Cir. 2010).
     8    "In the absence of a clear legislative mandate, the
Advisory Committee Notes provide a reliable source of insight into
the meaning of a rule." United States v. Vonn, 535 U.S. 55, 64
n.6 (2002).
     9    As to Ackies's software argument, supra, the "daytime"
requirement would make no sense for software installation rather
than the installation of a physical device.


                                   - 14 -
under [the tracking device warrant] rule includes the authority to

permit . . . installation of the tracking device, and maintenance

and removal of the device."             Advisory Committee's Notes on 2006

Amendments to Fed. R. Crim. P. 41 (emphasis added).                 There is no

"maintenance" or "removal" of a "device" when gathering precise

location information from a cell phone.

           In        addition,    the    2006     Advisory   Committee      Notes

differentiate § 3117 from the SCA, stating that the "[u]se of a

tracking device is to be distinguished from other continuous

monitoring      or    observations      that     are   governed   by    statutory

provisions or caselaw.           See Title III, Omnibus Crime Control and

Safe Streets Act of 1968, as amended by Title I of the 1986

Electronic Communications Privacy Act [ECPA]."                Id.      The SCA is

part of the ECPA.         See, e.g., United States v. Graham, 824 F.3d
421, 437 (4th Cir. 2016) (en banc), abrogated on other grounds by

Carpenter, 138 S. Ct. 2206.

           The SCA was a proper basis for the PLI warrants issued

here.   Section 2703 of the SCA, in part, provides that:

           A   governmental  entity  may   require  the
           disclosure by a provider of electronic
           communication service of the contents of a
           wire or electronic communication . . . only
           pursuant to a warrant issued using the
           procedures described in the Federal Rules of
           Criminal Procedure . . . by a court of
           competent jurisdiction.

18 U.S.C. § 2703(a).        Section 2703(c)(1)(A) provides that:



                                        - 15 -
            A governmental entity may require a provider
            of electronic communication service or remote
            computing service to disclose a record or
            other information pertaining to a subscriber
            to or customer of such service (not including
            the contents of communications) only when the
            governmental entity --
                 (A) obtains a warrant issued using the
                 procedures described in the Federal Rules
                 of Criminal Procedure (or, in the case of
                 a State court, issued using State warrant
                 procedures . . . ) by a court of competent
                 jurisdiction[.]

Id. § 2703(c)(1)(A).         "[A] 'court of competent jurisdiction'

includes any district court of the United States (including a

magistrate judge of such a court) that . . . has jurisdiction over

the   offense   being   investigated."         Id.     § 2711(3)(A)(i).      The

government properly requested warrants for TT1 and TT2 from a

"court of competent jurisdiction," since the magistrate judge in

the District of Maine had jurisdiction over the drug trafficking

offenses being investigated.           The government requested precise

location     information     from      the     "provider       of     electronic

communication    service"    and     this    precise    location     information

"pertain[ed] to a subscriber to or customer of such service."

Under § 2703, at least some of the Federal Rules of Criminal

Procedure    applied    to   these     warrants:       the   Rules   describing

"procedures" for the issuance of a warrant.

            So the next logical question is whether the geographic

limitations in Rule 41(b) apply to warrants under the SCA.




                                     - 16 -
            b.   Application of Fed. R. Crim. P. 41(b)

            Neither party disputes that at least a portion of Rule

41 must apply to a warrant issued under the SCA.      Ackies argues

that, because a warrant under § 2703 must be "issued using the

procedures described in the Federal Rules of Criminal Procedure,"

id. § 2703(a), Rule 41(b) applies and bars the issuance of a

warrant for New York subscribers' phones by a Maine magistrate

judge.    Ackies describes Rule 41(b) as jurisdictional.

            The government counters that Rule 41(b) does not apply

to warrants under § 2703.    As in place in January 2016, when the

warrants were issued, Rule 41(b) stated in relevant part:

            (b) Authority to Issue a Warrant. At the
            request of a federal law enforcement officer
            or an attorney for the government:
                 (1) a magistrate judge with authority in
                 the district -- or if none is reasonably
                 available, a judge of a state court of
                 record in the district -- has authority
                 to issue a warrant to search for and
                 seize a person or property located within
                 the district . . . .

Fed. R. Crim. P. 41(b)(1) (2015).         Then-Rule 41(b) provided

several exceptions to this limitation, none of which are relevant

here.10   See id. 41(b)(2)-(5) (2015).



     10   An amendment on April 28, 2016, effective December 1,
2016, changed the caption of this subsection to "Venue for a
Warrant Application" and added an exception directly addressing
"remote access to search electronic storage media and to seize or
copy electronically stored information."      Fed. R. Crim. P.
41(b)(6).


                               - 17 -
          Rule 41(b) did not then and does not now apply to PLI

warrants issued under SCA § 2703.     The text of § 2703 compels this

result.   "[W]hen   the   statute's   language   is   plain,   the   sole

function of the courts -- at least where the disposition required

by the text is not absurd -- is to enforce it according to its

terms."   Lamie v. U.S. Tr., 540 U.S. 526, 534 (2004) (quoting

Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A., 530
U.S. 1, 6 (2000)); see also Jam v. Int'l Fin. Corp., No. 17-1011,

2019 WL 938524 (S. Ct. Feb. 27, 2019), slip op. at 6 ("[A]bsent a

clearly expressed legislative intention to the contrary . . . the

legislative purpose is expressed by the ordinary meaning of the

words used." (quoting Am. Tobacco Co. v. Patterson, 456 U.S. 63,

68 (1982))).   Section 2703 only requires "using the procedures

described in the Federal Rules of Criminal Procedure," not more.

18 U.S.C. § 2703(a) (emphasis added).

          On this point, we agree with the Seventh Circuit that

Rule 41(b) "discusses the circumstances as to when a court may

issue a warrant, not the procedures to be used for issuing the

warrant," Berkos, 543 F.3d at 398, and the Third Circuit's adoption

of that view in Bansal. 663 F.3d at 662 (citing Berkos and

rejecting the contention that Rule 41(b) "trumps § 2703(a)").

Further, we agree with the Seventh Circuit that

          Section 2703(a) refers only to the specific
          provisions of the Rules of Criminal Procedure
          . . . that detail the procedures for obtaining


                               - 18 -
           and issuing warrants.    The word "procedure"
           is defined as "a specific method or course of
           action," Black's Law Dictionary, 1241 (8th ed.
           2004), or "a particular way of accomplishing
           something or acting."       Merriam Webster's
           Collegiate Dictionary, 990 (11th ed. 2003).
           The common definition of "procedure" supports
           the conclusion that § 2703(a) incorporates
           only those provisions of Rule 41 that address
           the "specific method" or "particular way" to
           issue a warrant.

Berkos, 543 F.3d at 398.     Rule 41(b), again, does not address the

specific   method   or   particular   way   of   issuing   a   warrant;   it

discusses venue and authority.11

           Even were the text of the statute ambiguous (that is,

even if "procedures described in the Federal Rules of Criminal

Procedure," 18 U.S.C. § 2703(a), could refer to all of Rule 41 and

not just its procedural portions), our holding that Rule 41(b)

does not apply to § 2703 warrants is supported by statutory

structure, legislative history, and congressional intent.            As to

structure, § 2703(a) contains its own geographic, jurisdictional




     11   Section 2703(d), which addresses requirements for court
orders under the SCA, does not mention the Federal Rules of
Criminal Procedure; it mentions only issuance by "a court of
competent jurisdiction." 18 U.S.C. § 2703(d). If Rule 41(b) were
applied to warrants issued under the SCA, that would mean that law
enforcement would face a greater challenge in getting a warrant
under a probable cause standard than in getting a court order based
only on a showing that "specific and articulable facts" are
"relevant and material to an ongoing criminal investigation." Id.
As the district court aptly stated, this would be "an absurd result
that could well discourage the Government from seeking warrants as
opposed to court orders." Ackies, 2017 WL 3184178, at *12.



                                 - 19 -
limitation:     requiring   issuance   by   "a   court   of   competent

jurisdiction," meaning, in part, one that has "jurisdiction over

the offense."     Id. § 2711.    In addition, Rule 41(a) expressly

states, in describing Rule 41's "[s]cope," that "[t]his rule does

not modify any statute regulating search or seizure."          Fed. R.

Crim. P. 41(a)(1).    Applying Rule 41(b) to a warrant issued under

the SCA would "modify" § 2703(a)'s geographic, jurisdictional

limitation.

           As to the relevant legislative history and Congressional

intent, Congress was clear that it intends to allow federal courts

to permit searches under § 2703 beyond the courts' usual geographic

jurisdictions.    See, e.g., Hubbard v. MySpace, Inc., 788 F. Supp.
2d 319, 325 (S.D.N.Y. 2011).     Section 2703(a) was amended in 2001

by the Uniting and Strengthening America by Providing Appropriate

Tools to Intercept and Obstruct Terrorism Act of 2001 ("USA PATRIOT

Act").   Pub. L. No. 107–56, § 220, 115 Stat. 272 (2001).       Section

220 of the USA PATRIOT Act added to § 2703(a) the phrase, "by a

court with jurisdiction over the offense under investigation."

Id.   The House Report explains this change:

           [Section] 2703(a) requires a search warrant to
           compel service providers to disclose unopened
           e-mails . . . . Currently, Federal Rules of
           Criminal Procedure 41 requires that the
           "warrant" be obtained "within the district"
           where   the   property   is   located.      An
           investigator, for example, located in Boston
           who is investigating a suspected terrorist in
           that city, might have to seek a suspect's


                                - 20 -
              electronic e-mail from an Internet service
              provide (ISP) account located in California.
              The investigator would then need to coordinate
              with agents, prosecutors and judges in the
              district in California where the ISP is
              located to obtain a warrant to search . . . .
              [The Act] amends § 2703 to authorize the court
              with jurisdiction over the investigation to
              issue the warrant directly.

H.R. Rep. No. 107–236, pt. 1, at 57 (2001).                 The House Report

demonstrates the amendment's focus on clarifying (and, in some

cases, expanding) the geographic scope of § 2703.

              The district court correctly denied Ackies's motion to

suppress evidence obtained from these warrants.                 Even assuming

arguendo that the PLI warrants violated Rule 41(b), the good-faith

exception from Leon, 468 U.S. 897, applies.              We have determined

so in the analogous context of a network investigative technique

(NIT) warrant issued in violation of Rule 41(b), and that reasoning

applies to SCA warrants here.       Levin, 874 F.3d at 324.           This view

is in accord with recent cases from the Third, Eighth, Ninth, and

Tenth Circuits, where these circuits have held that a Rule 41(b)

violation does not prevent the application of the good-faith

exception.      See United States v. Henderson, 906 F.3d 1109, 1117

(9th   Cir.    2018)   ("Even   though    the   Rule   41   violation    was    a

fundamental,      constitutional    error,        suppression    of    evidence

obtained   in    violation   of   the    Fourth    Amendment    is    still   not

appropriate if, as it asserts, the government acted in good

faith."); United States v. Werdene, 883 F.3d 204, 216 (3d Cir.


                                   - 21 -
2018) (holding that "the good-faith exception applies to warrants

that are void ab initio"), cert. denied, 139 S. Ct. 260 (2018);

United States v. Workman, 863 F.3d 1313, 1318 (10th Cir. 2017)

(holding that "the Leon exception applies even if the magistrate

judge had exceeded [the Rule 41(b)] geographic constraints in

issuing the warrant"), cert. denied, 138 S. Ct. 1546 (2018); United

States v. Horton, 863 F.3d 1041, 1051 (8th Cir. 2017) (holding

that "the Leon exception may apply to a warrant [that is] void ab

initio" because of a Rule 41(b) violation), cert. denied, 138 S.

Ct. 1440 (2018).    The same reasoning from Levin applies to a PLI

warrant issued in violation of Rule 41(b).      We expressly extend

Levin to PLI warrants under the SCA.        We affirm the district

court's holding on this point.

            Considering the good-faith exception and the facts of

this case, the executing officers acted "in objectively reasonable

reliance" on the warrants.     Leon, 468 U.S. at 922.   There is no

evidence that reliance on the warrants would amount to bad faith.

See Levin, 874 F.3d at 322.

     2.     Probable Cause for a PLI Warrant of Target Telephone 1

            Ackies argues that the denial of his motion to suppress

the PLI warrant for TT1 was error because of a lack of probable

cause.    Ackies argues that the information relied upon by Sergeant

Pappas for the PLI warrant came "almost entirely from" CD1, who

was "simply not reliable" in important ways.         Ackies further


                               - 22 -
argues that corroborating evidence, such as the finding of the TT1

phone number on CD1's phone and Pappas's "training and experience,"

do not suffice to provide probable cause.

           There     was    ample   probable   cause   even   without   any

deference to the magistrate judges' determination.12          For probable

cause for a warrant, based on the totality of the circumstances,

Maryland v. Pringle, 540 U.S. 366, 372 n.2 (2003), "[t]he facts

presented to the magistrate need only 'warrant a man of reasonable

caution' to believe that evidence of a crime will be found," United

States v. Dixon, 787 F.3d 55, 59 (1st Cir. 2015) (quoting United

States v. Feliz, 182 F.3d 82, 86 (1st Cir. 1999)).

           In United States v. White, we

           identified a non-exhaustive list of factors to
           examine   in   deciding   on  an   informant's
           reliability: (1) the probable veracity and
           basis of knowledge of the informant; (2)
           whether an informant's statements reflect
           first-hand knowledge; (3) whether some or all
           of the informant's factual statements were
           corroborated     wherever    reasonable    and
           practicable; and (4) whether a law enforcement
           officer assessed, from his professional
           standpoint, experience, and expertise, the
           probable significance of the informant's
           information.

804 F.3d 132, 137 (1st Cir. 2015) (internal quotation marks

omitted). 13   CD1    had   extensive   personal   experience   with    drug


     12   "In a doubtful or marginal case, the court defers to the
issuing magistrate's determination of probable cause."      United
States v. Barnard, 299 F.3d 90, 93 (1st Cir. 2002).
     13    Though Pappas's affidavit in support of a warrant did


                                    - 23 -
dealing, including "multiple felony drug trafficking convictions."

CD1 had "provided information and cooperation in unrelated drug

trafficking investigations which ha[d] led to the seizure of

evidence . . . and multiple arrests or convictions."             In addition,

CD1's statements reflected first-hand knowledge.                CD1 provided

phone numbers for "Boyd."     He then provided text message exchanges

between his phone and TT1, as well as another number for "Boyd."

Pappas asserted that at least one such message (stating "1/1") was

drug-related.     Another text message from "Boyd" gave an address

("139-01 grand central pkwy jam ny 11435"), which CD1 said was the

location of a motel where he met with "Boyd."              In the presence of

Pappas,   CD1   called   "Boyd"   and   had   a    brief   exchange.    Taken

together, these text messages and phone call at least partially

corroborated    CD1's    verbal   account     to   Pappas. 14     And   Pappas

"reasonably assessed, based on his training and experience, that

the communications between CD1 and the user of TT1 concerned drug



not rely fully on CD1's testimony, it provided sufficient
information about CD1 to satisfy the standard for such a warrant:
"Where . . . the basis for the magistrate's probable cause finding
was information provided by an unnamed informant, the affidavit
must provide some information from which the magistrate can assess
the informant's credibility."    United States v. Greenburg, 410
F.3d 63, 67 (1st Cir. 2005).
     14   The text messages and phone conversation between CD1 and
"Boyd" were coded or vague.     Pappas later testified on cross-
examination that the text messages detailed in the affidavit did
"add up" in his understanding, although he "partially" relied upon
CD1 for corroboration of what the messages meant.



                                  - 24 -
trafficking."15    CD1 also told Pappas about a possible drug deal

of 400 grams of heroin and 400 grams of heroin base.           That CD1,

like many people, was not truthful on all occasions with Pappas

amounts to nothing.

     3.     Probable Cause for Ackies's Warrantless Arrest

            Ackies argues that the fruits of his warrantless arrest

in New York should have been suppressed because, in his view, the

arrest     was   "undertaken   without    probable   cause."      Ackies

acknowledges that the police had substantial information at the

time of his arrest, including "the information available at the

time of the TT1 warrant . . . [,] additional recorded phone calls

and the seizure of drugs from [CD2] at the Portland bus terminal."

Ackies argues that the police also had "information that was

inconsistent with [Ackies] being 'Boyd,'" and so "no reasonable

officer would have cause to believe in good faith that Ackies was

'Boyd.'"

            This argument fails.    For an arrest, "[p]robable cause

exists if, at the time of the arrest, the collective knowledge of

the officers involved was 'sufficient to warrant a prudent person




     15   Ackies is correct that "'training and experience' is not
a mantra that an officer can intone in order to transform any
innocuous conversation into instant probable cause," but is wrong
that the conversations between CD1 and "Boyd" were not "nearly
distinctive enough . . . to give probable cause that [there] was
drug code" in the conversation.



                                 - 25 -
in believing that the defendant had committed or was committing an

offense.'"          United States v. Link, 238 F.3d 106, 109 (1st Cir.

2001) (quoting United States v. Bizier, 111 F.3d 214, 217 (1st

Cir. 1997)).         The government had information included in the TT1

warrant application as well as the user of TT2's corroboration of

a family relationship between CD2 and Ackies (confirming part of

CD2's account to Pappas) and the fact that "real-time location

information from TT2 . . . placed [Ackies] and the phone at the

same location on January 22, 2016."             It does not defeat probable

cause        that   government   agents     intermittently   surveilled      the

targeted residence at 107-41 154th Street for about three days but

did not see Ackies enter or exit.

               The district court correctly held that the "lacunae in

the information connecting [Ackies] to drug trafficking do[es] not

negate       the    large   amount   of   information   pointing    to   a   fair

probability that he was engaged in that activity."                 Ackies, 2017
WL 3184178, at *14.          A reasonable officer clearly could have had

cause to believe that Ackies was "Boyd" and that Ackies was engaged

in drug trafficking.          There was probable cause for the warrantless

arrest.

B.      Rulings at Trial

        1.     Allowance of Call Transcripts as Demonstrative Aids

               Our standard of review for evidentiary rulings is, in

general, deferential and for abuse of discretion.                   See, e.g.,


                                      - 26 -
United States v. Burgos-Montes, 786 F.3d 92, 114 (1st Cir. 2015).

Ackies argues that "absent a stipulation as to [his] identity, his

name should have been removed from the transcripts [of recorded

calls] before they were shown to the jury," and failure to do so

was "prejudicial, incurable error requiring a new trial."

          Here, the district court's allowance of the transcripts

was within its discretion.16   At the first use, the district court

instructed the jury in part that "the transcript is being given to

assist you in listening to the call[s].    It's the tape recording

and not the transcript that is the evidence in this case."    When

other transcripts of recorded calls were used as demonstrative

aids, the district court reminded the jury to follow the "same

instruction."

          As in Government of Virgin Islands v. Martinez, 847 F.2d
125 (3d Cir. 1988), the "government . . . introduced sufficient

evidence to justify the use of the designation [that is, the name]




     16   Ackies is correct that some circuits have preferred that
transcripts be "stipulated to be accurate" when used as an "aid in
listening." United States v. Bryant, 480 F.2d 785, 791 (2d Cir.
1973); see also United States v. Smith, 537 F.2d 862, 863 (6th
Cir. 1976) (per curiam) (agreeing with the Second Circuit but
finding such an error harmless). It is not clear, however, that
a "stipulation as to the accuracy of the transcript" refers to the
names listed (as opposed to the contents of the conversation
itself). See Bryant, 480 F.2d at 791.
          In our view, a transcript is not allowed in error simply
because the designations of parties on the transcript have not
been stipulated to; the district court has discretion, and the
proper approach will depend on the facts of the particular case.


                               - 27 -
in the transcript."     Id. at 129 (citing United States v. Rengifo,

789 F.2d 975, 983-84 (1st Cir. 1986)).             CD2 identified Ackies's

voice on the calls, and CD2 had met Ackies multiple times.                   CD1

also identified Ackies's voice in the calls, and CD1 had met Ackies

multiple times, talked to him on the phone, and spent hours with

him in New York.      Pappas recognized the voice on the call ("My

opinion was that the person that I listened to on each individual

phone call was in fact Mr. Ackies").         That was enough.          Ackies was

free to, and did argue to the jury, that the designation of his

name was incorrect and that he was not "Boyd."

       2.    Government's Rebuttal Testimony

             "Appellate courts traditionally afford trial courts a

wide   berth   in   respect    to   regulating     the   scope    of     rebuttal

testimony.     We review challenges to such rulings for abuse of

discretion."     United States v. Sebaggala, 256 F.3d 59, 66 (1st

Cir.   2001)   (citations     omitted).      The   district      court   allowed

rebuttal testimony from a Pretrial Services Officer impeaching a

defense witness.     Ackies argues that the district court abused its

discretion in doing so.

             Taylor testified for the defense that that she had banned

Ackies from entering her apartment for about a year before his

arrest in January 2016, that she did not allow Ackies to stay

there, and that Ackies was not on the lease at her apartment.                The

prosecution sought to rebut this testimony by calling Pretrial


                                    - 28 -
Services    Officer     Andrew    Abbott.      When   Ackies    objected,   the

district court responded:

               You put on evidence . . . that this wasn't
               [Ackies's] address and that he was never let
               in there and [Taylor] never allowed him to get
               permission to go in . . . . And then she's
               also testified there was no gun there and
               there w[ere] no drugs there, . . . it couldn't
               possibly have been there. So that's rebuttal
               . . . . I'm going to allow it.

Abbott then testified that, in a bail recommendation interview,

Ackies had said that he lived at "107-41 154th Street, Apartment

2, Queens, New York" since September 2011 with Taylor and their

seven children, and Ackies had provided a phone number for Taylor,

which Abbott called and spoke with a person who identified herself

as Taylor, who "confirmed that [Ackies] did in fact live at that

address."

               Considering factors drawn from United States v. Clotida,

892 F.2d 1098, 1107 (1st Cir. 1989), Ackies argues that, as a

result    of     the   rebuttal   testimony,    he    faced    "surprise"   and

"detriment."

               Generally, "the order in which the parties present their

evidence is totally within the discretion of the trial court."

Id.      "In determining whether the trial court has abused its

discretion . . . , three factors must be considered: '(1) surprise

to the defendant, (2) defendant's opportunity to meet the proof,

and (3) detriment to the defendant because of the order in which



                                    - 29 -
the evidence was introduced.'"           Id. (quoting United States v.

Luschen, 614 F.2d 1164, 1170 (8th Cir. 1980)).            Abbott's evidence

had been "provided earlier" to Ackies, so there was no surprise,

and   there    was   an   opportunity   to   meet   it,   and   there   is   no

explanation of any detriment.

              Confidential information obtained from Pretrial Services

is "not admissible on the issue of guilt in a judicial criminal

proceeding."      18 U.S.C. § 3153(c)(3).      We adopt the position, as

have several other circuits, that such information may be used for

impeachment purposes.        E.g. United States v. Griffith, 385 F.3d
124, 126 (2d Cir. 2004); United States v. Stevens, 935 F.2d 1380,

1393-97 (3d Cir. 1991); United States v. Wilson, 930 F.2d 616,

618-19 (8th Cir. 1991).       This understanding follows from the best

reading of the statute.        Section 3153(c)(3) applies only to "the

issue of guilt" and does not state, for example, that information

from pretrial services can never be used in a criminal trial for

another purpose.

C.    Sentencing Determinations

              "[W]e review the sentencing court's 'interpretation and

application of the sentencing guidelines de novo,' the court's

'factfinding for clear error,' and its 'judgment calls for abuse

of discretion.'"      United States v. Ortiz-Carrasco, 863 F.3d 1, 3

(1st Cir. 2017) (quoting United States v. Ruiz-Huertas, 792 F.3d
223, 226 (1st Cir. 2015)).       "[T]he government bears the burden of


                                   - 30 -
proving      sentence-enhancing     factors    by    a   preponderance    of   the

evidence."      United States v. Cates, 897 F.3d 349, 354 (1st Cir.

2018) (quoting United States v. Nuñez, 852 F.3d 141, 144 (1st Cir.

2017)).

              Ackies   challenges    the      adoption     of    two   sentencing

enhancements as procedurally unreasonable, one as to drug quantity

and one as to the number of people involved in the criminal

conspiracy.

        1.    Drug Quantity

              The district court correctly found ample support for the

PSR's estimate of the drug quantity involved of 2155.97 kilograms

of   converted     drug    weight    (also     referred     to    as   marijuana

equivalency) from 395.4 grams of cocaine base, 342.0 grams of

heroin, and 60 grams of oxycodone.         Section 2D1.1 of the Sentencing

Guidelines provides for a BOL of thirty where the quantity is "[a]t

least 1,000 KG but less than 3,000 KG of Converted Drug Weight."

U.S.S.G. § 2D1.1.         The parties agreed at the sentencing hearing

that reducing the drug quantity calculation by half would not

change the BOL (that is, the amount would still be over a thousand

kilograms of converted drug weight and so still result in a BOL of

thirty).

              Ackies argues for an amount far less than half of the

PSR's    calculation:     either    "a   total      marijuana    equivalency    of

436.5033 kilograms" and a corresponding BOL of twenty-six or a


                                     - 31 -
more general reduction to a BOL of twenty-eight because, in his

view, the evidence "preclude[s] any reliable finding that the

marijuana equivalency was 1000 grams or more."         Specifically,

Ackies argues that there is no evidence concerning the "purity or

dosage" of the oxycodone pills and that the five-trip estimate

coupled   with     CD1's   sixty-gram-per-trip   estimate   was   "not

reliable."   Ackies says it is unreliable given the amount of heroin

seized from CD2, testimony about the untrustworthiness of CD1's

estimates of drug quantity, and CD1's self-interest in providing

large estimates.

           "[T]he sentencing court is not required to make drug

quantity findings with exactitude but may rest its findings upon

a 'reasoned estimate' of the amount of drugs a defendant has been

responsible for over time."     United States v. Doe, 741 F.3d 217,

236 (1st Cir. 2013) (internal alterations omitted) (quoting United

States v. Bernier, 660 F.3d 543, 546 (1st Cir. 2011)).            "When

choosing between a number of plausible estimates of drug quantity

. . . a court must err on the side of caution."     United States v.

Sklar, 920 F.2d 107, 113 (1st Cir. 1990) (alteration in original)

(quoting United States v. Walton, 908 F.2d 1289, 1301 (6th Cir.

1990)).   Here, the district court's determination was reasonable.

           First, the district court reasonably could credit CD1's

and CD2's accounts, regardless of whether the train and bus tickets

admitted into evidence corresponded exactly with five trips.        At


                                 - 32 -
"the        intersection    between     credibility        and     drug     quantity

determinations . . . , a sentencing court's discretion to make

informed choices is wide."        United States v. Platte, 577 F.3d 387,

393 n.4 (1st Cir. 2009).              And the five-trip estimate did not

consider any prior trips made by CD2 before Ackies and CD1 met in

April 2015.        As to Ackies's assertion that the seizure of 39.9

grams of heroin from CD2 means that CD1's estimate of sixty grams

or more per trip was incorrect, Ackies stated in a recorded call

that he planned to send 400 grams (CD1: "At least they didn't catch

him with 400"; Ackies: "Yeah, [be]cause that's what I was going to

send     you").      This    conversation       reasonably       supported      CD1's

credibility.

               Second, as to the drug quantity in each oxycodone pill,

from the $25 cost per pill, it was reasonable to infer that the

pills contained greater than ten milligrams each (or, indeed, the

thirty       milligrams    estimated    by   the   PSR).         See,   e.g.,    Drug

Enforcement       Administration,      "Oxycodone,     Trade       Names:    Tylox,

Percodan,          OxyContin,"         March       2014,         available         at

http://www.deadiversion.usdoj.gov/drug_chem_info/oxycodone/oxyco

done.pdf ("According to reports from DEA field offices, oxycodone

products sell at an average price of $1 per milligram.").17



       17 This 2014 publication by the DEA is not in the record,
but demonstrates that an inference of thirty milligrams per pill
was reasonable based on the price per pill.


                                       - 33 -
           The        district   court's    "drug     quantity    finding   was

supported by a sensible (though not inevitable) view of the record

and rested on permissible (though not inevitable) approximations."

Platte, 577 F.3d at 394.

     2.    Number of People Involved in the Conspiracy

           "We review role-in-the-offense determinations, steeped

in the facts of the case, for clear error."                  United States v.

Martínez-Medina, 279 F.3d 105, 123 (1st Cir. 2002).

           As did the PSR, the district court determined that

Ackies's conspiracy involved at least five participants and that

Ackies    was    an    "organizer   or     leader,"    and   so   applied   the

"aggravating role" enhancement under U.S.S.G. § 3B1.1(a) ("If the

defendant was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive,

increase by 4 levels.").         The PSR counted six: Ackies, CD1, CD2,

two couriers, and the person who introduced CD1 to Ackies; the

prosecution's sentencing memorandum counted "at least" seven:

Ackies, CD1, CD2, the two couriers (named in the memorandum as

Ackies's nephew and the "overweight male"), and two other unnamed

people as well.18




     18   The government's sentencing memorandum does not count
the person who introduced CD1 to Ackies; its brief to this court
does.


                                    - 34 -
               Ackies challenges this enhancement only on the grounds

that there were not five participants.             He argues that CD1 cannot

be counted because CD1 was a mere customer rather than a member of

the conspiracy.         In Ackies's view, this brings the number down to

four.

               The government produced evidence that Ackies controlled

and directed CD1 in multiple ways, including where to meet and how

much and what type(s) of drugs would be delivered ("It was pretty

much whatever [Ackies] wanted").             Ackies also allowed CD1 to pay

for the drugs by credit.           CD1 did not describe himself, in his

testimony, as a mere customer; instead, he described meeting drug

couriers, purchasing large quantities of drugs, and his own drug

sales.19

               As stated in United States v. Ortiz-Islas, the defendant

"had more than a mere buyer-seller relationship with" another

person because the defendant "was engaging in selling wholesale

quantities obviously purchased for further sale, and . . . was

even willing to front cocaine to [the other person], an act of

trust        that   assumed   an   ongoing     enterprise   with   a   standing

objective."         829 F.3d 19, 25 (1st Cir. 2016).20


        19CD1 testified that, though the amounts and types of drugs
delivered varied, he typically received "60 to 200 grams or more"
of cocaine base per delivery, and "60 grams to . . . a couple
hundred grams" of heroin per delivery, and "around 1,000 pills [of
Oxycodone]" per delivery.
        20     Because of these facts, Ackies's citation to United


                                      - 35 -
            Sufficient evidence supported counting at least Ackies,

CD1, CD2, Ackies's nephew, and the unnamed "overweight male"/"fat

guy"   as   part   of   the   conspiracy,   which   is   "five   or   more

participants."     We do not consider the government's alternative

argument that, even if CD1 does not count as a member of the

conspiracy, there are still five participants due to Ackies's

references to "my peoples" in a phone call and to "my other people"

on a different call.


                                   III.

            Affirmed.




States v. Howell, 527 F.3d 646 (7th Cir. 2008), is inapposite.
There, the question, in part, was whether the "aggravating role"
enhancement should be applied to a defendant who was a mere
"dealer" and exercised essentially no control over a particular
buyer who sometimes re-sold the drugs. 527 F.3d at 650. (The
enhancement ultimately applied in that case due to the defendant's
management of a third person).
          Ackies's citation to United States v. Fuller, 897 F.2d
1217 (1st Cir. 1990), similarly is inapposite. In Fuller, this
court stated that the "aggravating role" enhancement "does not
apply to a defendant who merely organizes or supervises criminal
activity that is executed without the aid of others."       Id. at
1220. Ackies clearly had the aid of others.
          Finally, his citation to United States v. Brown, 944
F.2d 1377 (7th Cir. 1991), does not help him, because Brown
considered whether the defendant's "status as a distributor,
standing alone" was sufficient for applying the enhancement. Id.
at 1381. The government did not rely only on Ackies's status as
a drug distributor in arguing for this sentencing enhancement.


                                  - 36 -